Citation Nr: 1707288	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  05-37 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy or burning and tingling sensations in the feet, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1968, from August 1969 to October 1970, and from October 1970 to October 1973, to include service in the Republic of Vietnam.  The Veteran also had subsequent service in the Army National Guard.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

In February 2010, the Veteran was afforded a Board hearing at the Montgomery RO before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

The Board remanded this case for further development in December 2010 and September 2015. The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

FINDINGS OF FACT

1. There is no diagnosis of peripheral neuropathy of the lower extremities at any point during the appeal. 

2. The burning and tingling sensations experienced by the Veteran in both feet are not related to spinal stenosis or any other orthopedic condition. 

CONCLUSION OF LAW

The criteria for service connection of peripheral neuropathy are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  VA's duty to notify was satisfied by a letter in December 2004. With regard to the duty to assist, the Veteran's service treatment records have been obtained.  Post-service VA treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided a VA medical examination, including an opinion, in December 2011 as well as an addendum opinion in January 2016.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in December 2010, the Board remanded this matter to the AOJ for additional development, specifically to obtain any VA treatment records reflecting a diagnosis of peripheral neuropathy and for a VA examination to determine the nature and etiology of the tingling and burning sensations in the Veteran's feet, to include an opinion as to whether those symptoms represented peripheral neuropathy or the effects of spinal stenosis. The Veteran was afforded a VA examination in December 2011. 
In September 2015, the appeal returned to the Board for appellate review. At that time, the Board remanded this matter to obtain an addendum opinion to the December 2011 VA examination. Specifically, the Board directed the VA examiner to render an opinion as to the nature and etiology of the tingling and burning sensations in the Veteran's feet and to whether it was at least as likely as not that those symptoms represented an effect of spinal stenosis or another orthopedic condition. In January 2016 an addendum was provided. Therefore, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service Connection

The Veteran seeks entitlement to service connection for peripheral neuropathy or burning and tingling sensations in the feet, to include as a result of herbicide exposure. The Veteran asserts that he has burning and tingling sensations in his feet that commenced in service and have continued since. The Veteran attributes these sensations to his exposure to herbicides while serving in the Republic of Vietnam. The Board notes that the Veteran's Vietnam service has been verified, and as such, herbicide exposure is conceded. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are among the listed conditions, with a presumptive period of one year following separation from service
In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f). Early onset peripheral neuropathy is a listed presumptive condition for herbicide-exposed Veterans. 38 C.F.R. § 3.309(e). The condition must have first manifested to a compensable degree within one year of the last exposure to herbicides. 38 C.F.R. § 3.307(a)(6)(ii).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects complaints of burning and tingling sensations of the feet, since at least 2004. At the time of his initial claim, the Veteran asserted his belief that these sensations were peripheral neuropathy as a result of herbicide exposure. At his February 2010 Board hearing, the Veteran testified that he had suffered from these symptoms since service. The Veteran further testified to his belief that he had been diagnosed with peripheral neuropathy by a VA physician named Dr. C. at the VA Medical Center in Birmingham, Alabama.

As mentioned above, the Veteran's claim was remanded in December 2010 to obtain all treatment records, including any that might substantiate the Veteran's testimony as to the diagnosis of peripheral neuropathy by Dr. C. The AOJ was also directed to provide a VA examination addressing the nature and etiology of the burning and tingling sensations on the Veteran's feet, including any possible correlation with a spinal stenosis. 

The December 2011 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed peripheral neuropathy was incurred in or caused by his service. As rationale the examiner cited the lack of evidence for any neuropathy found on the exam and opined that the Veteran's foot condition was not caused by his lumbar back disorder. The examiner noted the presence of the Veteran's symptoms prior to and after he had a spinal laminectomy, without change. 

In January 2016, the same VA examiner who conducted the December 2011 examination provided an addendum opinion in which he opined that it was less likely than not that there is a cause of the Veteran's foot sensory disorder that is related to any disorder of the thoracolumbar spine. As rationale the examiner stated that the symptoms expressed by the Veteran were unchanged before or after the surgery on his lower back. The examiner noted that EMG/NCV testing revealed no neuropathic disorder to be present. The examiner further noted that there was no evidence in Dr. C.'s notes that lend credence to any causation by any thoracolumbar disorder. 

Medical investigation of the Veteran's complaints fails to establish any diagnosis of peripheral neuropathy. While the Veteran is competent to report the burning and establishes that no underlying diagnosis of peripheral neuropathy or other pathology is warranted. 

The Board further recognizes that the Veteran is competent to report that he has been diagnosed with peripheral neuropathy in the past, including by a VA doctor. He can report what medical professionals state to him. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Unfortunately, the available record does not corroborate his account. Therefore, the Board affords greater probative weight to the opinion of the VA examiner and to the objective testing upon which the examiner based his opinion than to the Veteran's statements.

Accordingly, in the absence of a current peripheral neuropathy disability, service connection cannot be awarded. In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt. The Veteran still ultimately bears some burden of production. 38 U.S.C.A. § 5107 (a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006). As there is no evidence to support any finding of a current disability, entitlement to service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


